April 20, 2007


Mr.  Todd  R.  Gabriel
Sparber Rudolph Annen, APLC
701 "B" Street, Suite 1000
San Diego, CA 92101

Mr. James H. Miller
James H. Miller, P.C.
P.O. Box 540848
Houston, TX 77254
Ms. Lisa Powell
Atlas & Hall, L.L.P.
P. O. Box 3725
McAllen, TX 78501

RE:   Case Number:  05-0469
      Court of Appeals Number:  13-04-00101-CV
      Trial Court Number:  C-1718-02-F

Style:      IRA RESOURCES, INC.
      v.
      ENRIQUE JUAN GRIEGO; AND SONYA GRIEGO

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |